In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00112-CR
        ______________________________


      ROY DUSTIN MCCLENNY, Appellant

                         V.

         THE STATE OF TEXAS, Appellee



    On Appeal from the 7th Judicial District Court
                Smith County, Texas
           Trial Court No. 007-1527-11




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                       MEMORANDUM OPINION

        Roy Dustin McClenny, appellant, has filed with this Court a motion to dismiss his

appeal.1 The motion is signed by McClenny and by his counsel in compliance with Rule 42.2(a)

of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule

42.2, we grant the motion. See TEX. R. APP. P. 42.2.

        Accordingly, we dismiss the appeal.




                                                    Josh R. Morriss, III
                                                    Chief Justice

Date Submitted:           September 18, 2012
Date Decided:             September 19, 2012

Do Not Publish




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2005).

                                                       2